Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-25 are currently pending.
Priority
Instant application 16075333, filed 8/03/2018 claims benefit as follows:

    PNG
    media_image1.png
    94
    387
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS received 8/3/2018, 9/15/2020, 3/10/2021, 8/11/2021, 10/07/2021, and 1/21/2022 have been considered unless marked with a strikethrough.
Response to Restriction Election
	In the response received 2/16/2022, Applicant elects Group I claims 1-6 with traverse.  Applicant argues that there should not be a group election citing 37 CFR 1.475(b).  This argument has been considered but as indicated in the restriction of record the claim lack unity because the special technical feature/inventive concept is present in the art (see restriction requirement and rejection below).  It should be noted that the groups will be considered for rejoinder upon identification of an allowable product claim if the method claims are commensurate in scope.
	Applicant argument has been considered but is not found to be persuasive.  The restriction is deemed proper and made FINAL.
	With respect to the specie election, Applicant elects:

    PNG
    media_image2.png
    160
    633
    media_image2.png
    Greyscale
.
If the elected specie is not identified in the art Examiner will expand his search.
	Claims 7-25 are withdrawn as not reading on the elected group.
	Claims 2-3, and 5-6 are withdrawn as not reading on the elected specie.
	The elected specie was not identified in the art (see 103 rejection below).  An independent claim drawn to the elected specie would be allowable.
	Examiner expanded his search to an additional species (see 102/103 rejection below).  The expanded species read on claim 1.  Claims 2-6 are withdrawn as not reading on the expanded species.  Once Applicant overcomes the rejection below, Examiner will expand his search again.

Claim Rejections – 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over the article to John, P. (“the J article”, made of record on the IDS).
This rejection applies to the expanded specie.
The J article teaches compounds such as entry 7 of Table 5:

    PNG
    media_image3.png
    739
    513
    media_image3.png
    Greyscale

In this case, M = Ru, CO =2, X, Y= halogen, either Br or Cl; a = b = 1; d = 0; c = 1; L = ethylenediamine, R1-R2 = H.  This series of variables is relevant to the third “provided that” option wherein a = b = c = 1; d = e = 0; and X = Y = Cl, L is not ethylenediamine or bypridine.
In this case, the art teaches X can be halogen not just chloride.  The class of halogen is a small group for the skilled artisan to choose between.  One could at once envisage the X value being a bromide.  Further, the table above explicitly teaches chloride and bromide but no other halogens so this could be considered a preferred group having 2 members.  If one could at once envisage bromide, then the proviso does not apply.  That is the 102 prong rationale.
In the alternative, the J article fails to explicitly teach a compound having a bromine atom for X.
However, it would have been prima facie obvious to one having ordinary skill in the art to choose from a small group of possible choices to arrive at a compound outside of the proviso.  One skilled in the art is guided to a halogen and further the Table teaches two halogens bromide and chloride.  One skilled in the art is motivated with the expectation of success because structurally similar compounds are expected to have similar properties.  In this case, the art teaches a small group or very small genus suggesting similar properties.

Conclusions
No claims allowed.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622